Citation Nr: 0710610	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  00-20 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jeany Mark, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from May 1966 
to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In November 2001, a hearing was held before Mark W. 
Greenstreet who was the Veterans Law Judge designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(b) (c) (West 2002).  A copy of the transcript of that 
hearing is of record.

In July 2005 the Board rendered a decision on the veteran's 
claim.  In August 2006 the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's decision and 
remanded the case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


The veteran claims entitlement to service connection for 
PTSD.  

The veteran states that he has been treated for his PTSD 
since approximately 1990 at the VA Outpatient Clinic in 
Mobile, Alabama and at the Airport Boulevard Vet Center in 
Mobile, Alabama.  Complete copies of these records have not 
been obtained.  This should be done.  Records generated by VA 
are constructively included within the record.  If records of 
VA treatment are material to the issue on appeal and are not 
included within the claims folder, a remand is necessary to 
acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

In his written statements and hearing testimony, the veteran 
has claimed that he was subjected to attack while serving in 
Vietnam.  The evidence of record reveals that the veteran 
served in the 661st Ordinance Company in Vietnam from 
November 1966 to November 1967.  An attempt should be made to 
obtain the unit history from this unit for this period of 
time.  

Accordingly, the case is REMANDED for the following action:

1.  Request complete copies of the 
veteran's treatment records, including 
psychiatric treatment records, from the 
VA Outpatient Clinic in Mobile, Alabama 
for the period of time from 1990 to the 
present.  All information obtained 
should be made part of the file.  If 
records are unavailable, then this 
should be documented in the claims 
file.  

2.   Request complete copies of the 
veteran's treatment records, including 
psychiatric treatment records, from the 
Airport Boulevard Vet Center in Mobile, 
Alabama for the period of time from 
1990 to the present.  All information 
obtained should be made part of the 
file.  If records are unavailable, then 
this should be documented in the claims 
file.  

3.  Request a copy of the unit history 
of the 661st Ordinance Company for the 
period of time from November 1966 to 
November 1967 from the appropriate 
source.  Document all attempts to 
obtain this information.

4.  After the above, review the file and 
prepare a summary of all the claimed 
stressors.  Specifically, undertake any 
necessary development to attempt to verify 
the veteran's claims of coming under 
attack during service with his unit during 
his service in Vietnam from November 1966 
to November 1967.  This verification may 
include forwarding the summary of 
stressors and all associated documents to 
the U. S. Army and Joint Services Records 
Research Center (JSRRC) for information 
which might corroborate the veteran's 
alleged stressors.

5.  If a stressor has been confirmed, the 
veteran should be scheduled for an 
examination for psychiatric disorders.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination and the examiner must be 
informed as to which stressor or 
stressors have been verified.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  If there are different 
psychiatric disorders than PTSD, the 
examiner should reconcile the diagnoses.  
If a diagnosis of PTSD is appropriate, 
the examiner should specify if the 
verified stressor(s) were sufficient to 
cause the PTSD.  Any psychological 
testing which the examiner feels would be 
helpful should to be accomplished.

6.  Following the above, the RO should 
readjudicate the veteran's claim for 
service connection for PTSD.  If the 
benefit sought on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark W. Greenstreet 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


